United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 26, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 04-20224
                         Summary Calendar



CALVIN EDWARD WEAVER,

                                    Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. H-04-CV-60
                      --------------------

Before HIGGINBOTHAM, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     Calvin Edward Weaver, a Texas prisoner (# 820796),

seeks a certificate of appealability (“COA”) to appeal the

district court’s dismissal of his 28 U.S.C. § 2254 habeas corpus

application as successive.   In the alternative, Weaver moves for

authorization to file a successive 28 U.S.C. § 2254 application.

     This court issues a COA to an applicant only if he makes

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 123 S. Ct. 1029,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-20224
                                - 2 -

1039 (2003).   When a district court denies 28 U.S.C. § 2254

relief on procedural grounds, the applicant must show that his

habeas application states a “valid claim” of the denial of a

constitutional right and that “jurists of reason would find

it debatable whether the district court was correct in its

procedural ruling.”    Slack v. McDaniel, 529 U.S. 473, 484 (2000).

     In his COA application, Weaver fails to address the specific

issue whether the district court erred in dismissing his petition

as successive and has thus waived the only cognizable issue in

his appeal.    See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir.

1999); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.3d

744, 748 (5th Cir. 1987).   Because Weaver has failed to show that

jurists of reason would find it debatable whether the district

court erred in dismissing his petition as successive, his request

for a COA is DENIED.    See Slack, 529 U.S. at 484.

     To obtain authorization to file a successive habeas corpus

application, Weaver must make a prima facie showing that his

claims are based on either (A) “a new rule of constitutional

law, made retroactive to cases on collateral review by the

Supreme Court, that was previously unavailable,” or (B) a factual

predicate that could not have been discovered previously “through

the exercise of due diligence” and that, “if proven and viewed in

light of the evidence as a whole, would be sufficient to establish

by clear and convincing evidence that, but for constitutional

error, no reasonable factfinder would have found the applicant

guilty of the offense.”   28 U.S.C. § 2244(b)(2)(A) and (B)(i),

(ii).   Because Weaver has not made a showing of either, his
                             No. 04-20224
                                 - 3 -

alternative motion for authorization to file a successive

28 U.S.C. § 2254 application is DENIED as well.

     COA DENIED; MOTION FOR AUTHORIZATION TO FILE SUCCESSIVE

HABEAS APPLICATION DENIED.